UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOMINIQUE ALEXANDER JONES, a/k/a Big Nique, a/k/a Nique,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:10-cr-00074-F-1; 5:11-cv-00686-F)


Submitted:   March 19, 2014                 Decided:   April 7, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dominique Alexander Jones, Appellant Pro Se.   Jennifer P. May-
Parker, Assistant United States Attorney, Denise Walker, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dominique Alexander Jones seeks to appeal the district

court’s    order      denying       relief    on      his    28    U.S.C.      § 2255     (2012)

motion and denying his motions to amend.                                 The order is not

appealable       unless        a    circuit         justice        or     judge       issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability          will        not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable           jurists       would       find     that    the

district       court’s      assessment       of      the    constitutional            claims    is

debatable      or     wrong.        Slack    v.      McDaniel,          529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Jones has not made the requisite showing.                                Accordingly, we

deny his request for a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3